Citation Nr: 9926343	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-50 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to March 
1981.

Service connection was granted for a left knee disorder by a 
March 1982 rating decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claim.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in April 1998, a transcript of 
which is of record.

It is noted that the veteran had also perfected an appeal on 
the issue of entitlement to a disability rating in excess of 
10 percent for right ear hearing loss.  However, this issue 
was withdrawn by the veteran at his April 1998 personal 
hearing.  See 38 C.F.R. § 20.204 (1998).


FINDINGS OF FACT

1.  The veteran's left knee disability is productive of 
severe impairment, including valgus deformity, instability, 
atrophy of left thigh musculature, an antalgic limp, lack of 
endurance and fatigability.

2.  The veteran's left knee disability is also manifested by 
severe degenerative joint disease with painful motion; 
ankylosis is not present and extension is not limited to 20 
degrees or more.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
left knee impairment based upon such symptoms as subluxation 
and lateral instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (1998).

2.  The criteria for a separate rating of 10 percent for 
arthritis of the left knee have been met.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (1998); VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service connection was granted for the veteran's 
left knee disorder by a March 1982 rating decision.  It was 
noted that the veteran gave a history of trick knee at the 
time of service entry, and that a scar was noted on the left 
knee at that time.  Beginning in early 1977, he had 
significant problems with the knee and related history of 
recurrent injury to the knee in basic training.  An April 
1977 service examination indicated possible early arthritic 
changes in the knee and chondromalacia.  Continued problems 
resulted in meniscectomy in November 1979.  Thereafter, 
several recurrent knee injuries were noted in the service 
medical records.  It was also noted that there was X-ray 
evidence which showed post-operative changes and degenerative 
joint disease in the left knee.

At the time of the March 1982 rating decision, a 10 percent 
disability rating was assigned, effective March 28, 1981.  
This rating was subsequently increased to 20 percent by a May 
1992 rating decision, effective January 30, 1992.  The 
current 30 percent rating was assigned by a June 1993 rating 
decision, effective October 21, 1992.

The veteran's current claim for an increased rating was 
received in November 1995.  At that time he reported recent 
treatment for his knee at the VA Medical Center (VAMC), where 
he stated he had been prescribed pain pills.  He also 
contended that his knee would swell up when he walked on it.  
Moreover, he contended that his knee impaired his employment 
in that he would get fired from most jobs because he would 
have to take so much time off from work due to his left knee 
disorder.

The veteran underwent a VA examination of the joints in July 
1996.  At this examination, the veteran complained that his 
knee would swell up and that it hurt continuously.  He also 
contended that he could not keep a job because of his knee 
problems.  The examiner stated that the veteran had been 
previously examined at least twice in the clinic, and that 
there was very little change in the veteran's situation.  The 
veteran had from zero to 90 degrees of motion in his left 
knee.  Also, the examiner stated that the knee would swell 
without much provocation.  Moreover, the examiner stated that 
the veteran was too young to have a prosthesis which he badly 
needed.  Based on the foregoing, the examiner diagnosed left 
knee injury postoperative with marked degenerative changes, 
swelling, pain, and loss of motion.  The examiner also made 
reference to old records.

Also in July 1996, X-rays were taken of the veteran's left 
knee.  These X-rays showed evidence of pin tracts of the 
distal femur and proximal tibia and degenerative joint 
disease.  It was also noted that these X-rays showed no 
change in the appearance of the left knee from X-rays taken 
in December 1991 and April 1993.  

The Board notes that the December 1991 and April 1993 X-rays 
are on file.  The December 1991 X-rays show a suggestion of 
mild joint space narrowing of the medial compartment of the 
left knee.  Further, there was a suggestion of narrowing of 
the patella-femoral joint space.  There was also osteophyte 
formation along the superior and inferior aspect of the 
patella posteriorally.  Additionally, there was questionable 
chondrocalcinosis.  It was stated that a high density area 
consistent with periarticular calcification might be due to 
prior trauma.  There was no evidence of dislocation.  The 
April 1993 X-rays showed degenerative disease.

In an August 1996 rating decision, the RO found that no 
change was warranted in the 30 percent rating assigned for 
the veteran's left knee disorder based on the medical 
evidence reviewed.  The RO also noted that an extraschedular 
evaluation had been considered under the provisions of 
38 C.F.R. § 3.321(b)(1).

The veteran appealed the August 1996 rating decision to the 
Board.  In his October 1996 Notice of Disagreement, the 
veteran asserted that he went through constant pain in his 
left knee on a daily basis, and that the knee would swell up 
when he tried to work.  He also asserted that he was limited 
to what kind of work he could accept because of his knee 
disorder.  The veteran stated that the longer he was on his 
feet, the worse his pain would be.

A new VA examination of the joints was accorded to the 
veteran in January 1997.  At this examination the veteran 
reported that he had experienced progressive pain, and that 
he had swelling when he stood on his feet for two hours.  It 
was noted that he worked two jobs standing on his feet.  On 
examination, the examiner noted that the veteran walked with 
a mild limp on his left leg.  The examiner also stated that 
there was an obvious lateral scar which measured 21 cm on the 
left leg.  There was no evidence of effusion.  The veteran's 
left calf measured 38 cm in diameter as opposed to the right 
calf which measured 40 cm.  He was able to flex his left knee 
to 70 degrees, and extend the knee to zero degrees.  There 
was tenderness along the joint line.  The veteran's lateral 
and medial collateral ligaments appeared intact, as did his 
cruciate ligaments.  Further, the examiner noted that on 
motion of the leg the veteran had crepitation subtalar on the 
left.  The examiner also stated that when he palpated the 
veteran's joint space in flexion and extended the knee, the 
veteran showed moderate facial expressions of pain.  Based on 
the foregoing, the examiner's diagnostic impressions were 
progressive degenerative arthritis of the left knee; 2 cm 
atrophy of the left calf; and evidence of pain on motion of 
the leg.

At his April 1998 personal hearing, the veteran testified 
that he last worked in February 1998 at an ice cream parlor.  
He testified that he lost this job due to his excessive 
absences caused by his left knee disorder.  Regarding his 
current symptomatology, the veteran testified that his knee 
made popping sounds and that he experienced swelling and pain 
on a daily basis.  He testified that he was unable to stand 
for more than 2 hours because of his left knee disorder.  
Also, he stated that he could not get out of a chair from a 
seated position without difficulty.  It was also noted that 
there were several entries in the veteran's medical records 
which indicated that he needed knee replacement surgery, but 
that he was too young for this surgery.  The veteran further 
testified that he had applied for VA vocational 
rehabilitation in the past, but that his request had been 
denied.  He had no other vocational rehabilitation training 
other than some computer courses.  The veteran expressed his 
desire to go back and complete his computer training.  He 
contended that he was precluded from all substantially 
gainful employment because of his knee disorder until he was 
trained for sedentary work.

Also on file are VA medical records which cover a period from 
September 1994 to October 1998.  Among other things, these 
records show the veteran sought treatment on several 
occasions for complaints of left knee pain.  

An April 1998 X-ray of the left knee showed post-surgical 
changes and severe tri-compartmental degenerative joint 
disease changes of left knee joint, stable since 1993.  There 
was no acute bony disease.

The veteran underwent another VA examination of the joints in 
February 1999.  It was noted that since leaving the service, 
the veteran had worked as a security guard, then in 
construction.  Also, it was noted that he was working on a 
temporary service job at the time of the examination.  This 
job was as an order puller, and he was on his feet all day.  
When asked how his knee currently bothered him, the veteran 
responded that he was in constant pain along the lateral 
aspect of the knee.  It was also noted that the veteran had a 
right knee disorder that was incurred in 1993, which was 
after his service career was over.

On physical examination, the examiner found that the left 
knee had about 17 degrees of valgus deformity.  There was a 5 
degree flexion deformity of the knee with further flexion to 
45 degrees, at which point the veteran experienced pain.  
Further, the examiner did not believe that the knee would 
flex further than that even if the veteran could tolerate the 
pain.  The examiner found the knee to be stable in a medial 
and lateral direction.  However, it did have anterior 
instability with lack of a sharp endpoint for the anterior 
cruciate ligament.  There was visible atrophy of the left 
thigh musculature.  When walking, the veteran exhibited an 
antalgic limp on the left leg.  The examiner stated that he 
was sure the veteran had lack of endurance and fatigability 
on the left leg, but that the veteran's main impairment was 
the pain which he described as constant.  Moreover, the 
examiner stated that it did appear that the veteran was one 
of those quite unfortunate people who had a severe 
degenerative process in the knee but was too young for joint 
replacement surgery.  

Based on the foregoing, the examiner diagnosed status post-
operative surgery times two with residual degenerative joint 
disease described by the radiologist as severe tri-
compartmental degenerative joint disease.  The examiner 
stated that this seemed to have also caused a valgus 
deformity and malalignment of the leg.  In an addendum, the 
examiner noted that the veteran regarded his current position 
as an order puller as a good paying job.  The examiner noted 
that he had questioned the veteran as to how he could do this 
job for 8 hours.  The veteran responded that he really just 
put up with the pain and that he tried not to show 
impairment.  He also stated that he had lost a couple of jobs 
because of not being able to conceal the appearance of being 
disabled from his knee.  So, he stated that his current 
procedure is to keep going, avoid showing the limp, and get 
the work done.  Therefore, the examiner opined that the 
veteran had considerable pain and fatigability which he did 
not show while he was on the job.

In a May 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the 30 percent disability rating for 
the veteran's left knee disorder.  The RO found that the 
medical evidence did not show that the veteran met the 
schedular criteria for a disability rating in excess of 30 
percent.  Further, the RO noted that it had considered an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, the RO found that the instant case 
did not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The RO has assigned a disability rating for the veteran's 
left knee disorder in accordance with the criteria set forth 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this 
Code, slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment and a 30 percent evaluation requires severe 
impairment.

The RO has also considered evaluation of the veteran's left 
knee under Diagnostic Code 5256.  Under this Code, favorable 
ankylosis of either knee warrants a 30 percent evaluation.  
Ankylosis is considered to be favorable when the knee is 
fixed in full extension, or in slight flexion at an angle 
between 0 degrees and 10 degrees.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle 
between 10 degrees and 20 degrees. 

The veteran's knee disorder can also be evaluated on the 
basis of limitation of motion.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned. Diagnostic Code 5260.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II (1998).

The Board notes that any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). The General Counsel 
for VA, in a precedent opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  General Counsel stated that 
when a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  General Counsel 
subsequently held in VAOGCPREC 9-98 that a separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59; see also Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Consequently, the Board will consider whether 
Diagnostic Code 5003 can also be applied in evaluating the 
severity of the veteran's service-connected left knee 
disorder.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran has 
asserted that his service-connected knee disorder is more 
disabling than contemplated by the current evaluation.  
Therefore, his claim for an increased evaluation is well-
grounded.  VA has accorded the veteran several examinations 
in relation to this claim, provided him with the opportunity 
to present testimony with respect to this claim, and obtained 
medical records pertaining to the treatment he has received 
for his knee problems.  There does not appear to be any 
pertinent medical evidence that is not of record or requested 
by the RO.  Thus, the Board finds that VA has fulfilled its 
duty to assist the veteran in developing the facts pertinent 
to this claim.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

The Board notes that neither Diagnostic Code 5257 nor 5260 
allows for a rating in excess of 30 percent.  Thus, these 
Codes are not applicable to the veteran's current claim for a 
rating in excess of 30 percent on a schedular basis.  
Furthermore, the medical evidence, including the February 
1999 VA examination, does not show that the veteran's left 
knee has extension limited to 20 degrees or more.  
Consequently, the veteran is not entitled to a schedular 
rating in excess of 30 percent under Diagnostic Code 5261.  
Finally, the evidence does not show that ankylosis is present 
with the knee fixed in flexion at an angle between 10 degrees 
and 20 degrees.  Thus, the veteran is not entitled to a 
higher schedular rating under Diagnostic Code 5256 either.  
38 C.F.R. § 4.71a.

However, the Board finds that the veteran is entitled to a 
separate rating of 10 percent for arthritis of the left knee 
under Diagnostic Code 5003.  There is medical evidence on 
file which shows that the veteran has arthritis of the left 
knee.  For example, the January 1997 VA examiner diagnosed 
progressive degenerative arthritis of the left knee, and the 
X-rays show degenerative disease of the left knee.  Moreover, 
the most recent VA examination conducted in February 1999 
shows that the left knee is limited in flexion to 45 degrees.  
This corresponds to the requirements for a 10 percent rating 
under Diagnostic Code 5260.  None of the other range of 
motion findings on file shows that the veteran has limitation 
of motion of the knee in excess of the requirements for a 10 
percent rating under either Diagnostic Code 5260 or 5261.  A 
separate rating of 10 percent contemplates the painful motion 
due to the arthritis pursuant to 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  Therefore, the Board concludes that the veteran is 
entitled to a separate rating of no more than 10 percent for 
arthritis of the left knee.

The Board notes that VA regulations provide that to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disabilities may be assigned.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b) (1998).  The RO expressly considered referral of the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) and held 
that such referral was not warranted.  The veteran has 
asserted on several occasions that he was unable to retain 
employment due to the problems caused by his left knee 
disorder.  However, at the most recent examination in 
February 1999 the veteran reported that he was working as an 
order puller which was a good paying job.  The veteran 
indicated that he was able to do his job despite the knee 
pain without showing the limp or other impairment.  
Accordingly, the Board concurs with the RO that this case 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.


ORDER

Entitlement to a schedular rating in excess of 30 percent for 
a left knee disorder on the basis of symptoms such as 
subluxation and instability is denied.

Entitlement to a separate rating of 10 percent for arthritis 
of the left knee is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals






